UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-52282 Cellular Biomedicine Group,Inc. (Exact name of registrant as specified in its charter) Delaware 86-1032927 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 530 University Avenue, #17 Palo Alto, CA 94301 (Address of principal executive offices) (Zip Code) (650) 566-5064 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer,” and “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of May 13, 2013 the issuer has 5,726,011 shares of common stock, par value $.001, issued and outstanding. TABLE OF CONTENTS PARTI FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets (unaudited) 4 Condensed Consolidated Statement of Operations and Comprehensive Income (Loss) (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Condensed Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PARTII OTHER INFORMATION Item 1. Legal Proceedings 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 5. Other Information 53 Item 6. Exhibits 53 SIGNATURES 55 Explanatory Note As of February 6, 2013, the Registrant (formerly “EastBridge Investment Group Corporation”) merged with Cellular Biomedicine Group, Ltd., with Cellular Biomedicine Group, Ltd. being the accounting acquirer thus resulting in a reverse merger.Accordingly, the accompanying financial statements are presented on a consolidated basis subsequent to February 6, 2013, but only reflect the operations of Cellular Biomedicine Group, Ltd. prior to the date of the merger.For additional information regarding the financial results of the combined company post-merger, refer to our pro-forma supplemental income statement furnished as Exhibit 99.1. 3 CELLULAR BIOMEDICINE GROUP,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, Assets Cash $ $ Accounts receivable - Other receivable Inventory Prepaid expenses Other current assets - Total current assets Investments - Property, plant and equipment, net Goodwill - Intangibles Deferred tax asset Long-term prepaid expenses - Total assets (1) $ $ Liabilities and Stockholders' Equity Liabilities: Accounts payable $ $ Accrued expenses Tax payable - Deferred revenue - Advances payable to related party - Other current liabilities Total current liabilities Deferred tax liability non-current - Total liabilities (1) Stockholders' equity: Preferred stock, par value $.001, 50,000,000 shares authorized; none issued and outstanding as of March 31, 2013 and December 31, 2012, respectively - - Common stock, par value $.001, 300,000,000 shares authorized; 5,704,245 and 3,710,560 issued and outstanding as of March 31, 2013 and December 31, 2012, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The Company’s consolidated assets as of March31, 2013 and December31, 2012 include $1,616,044 and $1,301,225, respectively, being assets of variable interest entities, or VIEs, that can only be used to settle obligations of the VIEs. These assets include property, plant and equipment, net, of $979,246 and $1,082,358 as of March31, 2013 and December31, 2012, respectively; cash and cash equivalents of $403,882 and $10,183 as of March31, 2013 and December31, 2012, respectively; other receivable of $75,466 and $51,949 as of March31, 2013 and December31, 2012, respectively; intangibles of $78,517 and $79,468 as of March31, 2013 and December31, 2012, respectively; deferred tax asset of $26,139 and $39,615 as of March31, 2013 and December31, 2012, respectively; prepaid expenses and other assets of $33,089 and $4,420 as of March31, 2013 and December31, 2012, respectively; and inventory of $19,705 and $32,232 as of March31, 2013 and December31, 2012, respectively. The Company’s consolidated liabilities as of March31, 2013 and December31, 2012 included $422,712 and $555,248, respectively, being liabilities of VIEs whose creditors have no recourse to the Company. These liabilities include accrued expenses of $413,920 and $539,244 as of March31, 2013 and December31, 2012, respectively; and accounts payable of $8,792 and $16,004 as of March31, 2013 and December31, 2012, respectively. See further description in Note 5, Variable Interest Entity. The accompanying notes are an integral part of these condensed consolidated financial statements. 4 TABLE OF CONTENTS CELLULAR BIOMEDICINE GROUP,INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended March 31, Revenues $
